McKAY, J.,
dissenting.
I respectfully dissent in part from the majority opinion. I would affirm the defendant’s convictions and sentences. I agree that there may have been some confusion in the trial court’s initial sentencing on October 15, 2003, as to count 1 wherein the trial court sentenced the defendant to serve twenty years on an attempted carjacking, when the maximum sentence was only ten years. However, the trial court cured this matter on October 21, 2004, at the multiple bill sentencing, by vacating the initial sentencing and resentencing the defendant to serve twenty years as a second offender. Therefore, I would not remand the matter to the district court for resentencing, but would affirm the defendant’s convictions and sentences.